Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitation: 
“a variable capacitor including a plurality of capacitance elements respectively having capacitor each having one end connected to the high-frequency power source and semiconductor switch connected in series to the capacitor, the plurality of capacitance elements being connected in parallel,”
The limitation lacks antecedent basis for “capacitor” and “semiconductor switch.” Furthermore, the limitation does not distinctly cite that each of the plurality of capacitance elements has a capacitor or a semiconductor switch as would be indicated by the disclosed figures. The literal translation of “a plurality of capacitance elements respectively having capacitor” only provides for a single capacitor amongst the plurality of capacitance elements. The grammar of the limitation further appears to say that each of a capacitor has one end connected to the high-frequency power source and the 
Claim 1 recites the limitation: 
“the plurality of capacitance elements include a first capacitance element group and a second capacitance element group that includes the capacitors each having a capacitance smaller than a capacitance of one of the capacitors constituting the first capacitance element group”
There is a lack of proper antecedent basis for “the capacitors” as a plurality of capacitors was not properly provided for as addressed for the previous limitation, and further, there is a lack of proper antecedent basis for “one of the capacitors constituting the first capacitance element group,” as the claim has not previously identified any capacitors in the first capacitance element group. The previously addressed limitation notes a plurality of capacitance elements connected in parallel, but does not appear to actively cite a capacitor in each of the capacitance elements.
Claim 1 recites the limitation: 
“the control unit 41updates a state of the semiconductor switch included in the first capacitance element group with a first cycle until a predetermined time period elapses during which the state of the semiconductor switch included in the first capacitance element group is maintained after starting of impedance matching operation between the high-frequency power source and the load”

Claim 1 recites the limitation: 
“updates a state of the semiconductor switch included in the first capacitance element group and a state of the semiconductor switch included in the second capacitance element group with a second cycle longer than the first cycle after the predetermined time period elapses during which the state of the semiconductor switch included in the first capacitance element group is maintained.”
As previously noted, “the semiconductor switch included in the first capacitance element group” lacked proper antecedent basis, and similarly, “the semiconductor switch included in the second capacitance element group” lacks proper antecedent basis. Furthermore, “a second cycle longer than the first cycle after the predetermined time period elapses during which the state of the semiconductor switch included in the first capacitance element group is maintained” is unclear, as it is not clear if the limitation following “after” is being used to describe “the first cycle” or the length of the second cycle in comparison to the first cycle.
Claims 1 & 6 both recite the limitation:
“a second cycle longer than the first cycle after the predetermined time period elapses during which the state of the semiconductor switch included in the first capacitance element group is maintained.”

Claims 1 & 6 both feature limitations disclosing:
“updating a state of the semiconductor switch included in the 43first capacitance element group with a first cycle until a predetermined time period elapses during which the state of the semiconductor switch included in the first capacitance element group is maintained after starting of impedance matching operation”
This limitation is unclear, as it is not clear which phrases “during which the state of the semiconductor switch included in the first capacitance element group is maintained”  and “after starting of impedance matching operation” are meant to modify. It appears that the switch of the first capacitance element group is both updated and maintained with a first cycle until a predetermined time period elapses, which appears to be contradictory. 
Claim 2 recites the limitation:
“the first capacitance element group includes a plurality of the semiconductor switches”
A plurality of the semiconductor switches lacks proper antecedent basis, as it is not clear which semiconductor switches are referred to, as “semiconductor switches” was not properly supported in claim 1, and a semiconductor switch is included in the first capacitance element group and the second capacitance element group, with it not being clear if they are “the semiconductor switch” of line 10-11 of claim 1.
Claim 3 recites the limitation:
“the second capacitance element group includes a plurality of the semiconductor switches”
A plurality of the semiconductor switches lacks proper antecedent basis, as it is not clear which semiconductor switches are referred to, as “semiconductor switches” was not properly supported in claim 1, and a semiconductor switch is included in the first capacitance element group and the second capacitance element group, with it not being clear if they are “the semiconductor switch” of line 10-11 of claim 1.
As per claim 5:

Claims 2-5 are rejected as being dependent upon indefinite claim 1.
For examination purposes, the examiner has used the best judgement in light of the claim language to apply appropriate art without re-writing the claims themselves.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 (as best understood) & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhutta (US PGPub 20190326094), as cited by applicant.
As per claim 1 (as best understood):
Bhutta discloses in Fig. 2:
An impedance matching device (title) that is provided between a high-frequency power source (RF source 15) and a load (plasma chamber 19) and that obtains information concerning an impedance (related Fig. 7, step 501) viewed from an output terminal (RF input 13) of the high-frequency power source or from an equivalent to the output terminal toward a load side to achieve impedance matching between the high-frequency power source and the load, comprising:
a variable capacitor (shunt capacitor EVC 33/series capacitor EVC 31, shown in related Fig. 5 as variable capacitance system 655) including a plurality 
and a control unit (control circuit 45) that controls an on or off state of the each of semiconductor switches such that an impedance of the high-frequency power source is matched to an impedance of the load based on the information concerning the impedance obtained (being an impedance matching network 11),
wherein the plurality of capacitance elements include a first capacitance element group (second (coarse) capacitors 651B) and a second capacitance element group (first (fine) capacitors 651A) that includes the capacitors each having a capacitance smaller than a capacitance of one of the capacitors constituting the first capacitance element group (para [0066]).
Bhutta further discloses in Fig. 8:
A repeating process of impedance matching corresponding to updating states of semiconductor switches of the electronic variable capacitors and maintaining their states over a predetermined time period (primary tuning in step 602 followed by holding period, step 605, during secondary tuning, step 607).
Bhutta further discloses the use of a specific capacitance range for a plasma ignition step with higher ignition voltages (para [0090]).
	Bhutta is silent regarding:

At the time of filing, it would have been obvious to one of ordinary skill in the art for the control unit to update a state of the semiconductor switch included in the first capacitance element group with a first cycle (an ignition cycle) until a predetermined time period elapses (plasma ignition) during which the state of the semiconductor switch included in the first capacitance element group is maintained (as per step 605 in related Fig. 8) after starting of impedance matching operation between the high-frequency power source and the load, and update a state of the semiconductor switch included in the first capacitance element group and a state of the semiconductor switch included in the second capacitance element group with a second cycle longer (operating plasma process) than the first cycle after the predetermined time period elapses during which the state of the semiconductor switch included in the first capacitance element group is maintained, as semiconductor fabrication processes involving plasma generation are 

As per claim 2:
Bhutta discloses in related Fig. 5
the first capacitance element group includes a plurality of the semiconductor switches
	Bhutta is silent regarding:
the control unit updates states of the semiconductor switches included in the first capacitance element group with the first cycle in a case where states of two or more semiconductor switches out of the plurality of the semiconductor switches included in the first capacitance element group are changed during one updating after updating with the second cycle.
	As a consequence of the combination of claim 1,
the control unit updates states of the semiconductor switches included in the first capacitance element group with the first cycle in a case where states of two or more semiconductor switches out of the plurality of the semiconductor switches included in the first capacitance element group are changed during one updating after updating with the second cycle (the impedance matching process of related Fig. 8 is a continuing process which provides updating to the 

As per claim 3:
Bhutta discloses in related Fig. 5
the second capacitance element group includes a plurality of the semiconductor switches
	Bhutta is silent regarding:
the control unit maintains states of the semiconductor switches included in the second capacitance element group at a time of updating with the first cycle.
	As a consequence of the combination of claim 1, the control unit maintains states of the semiconductor switches included in the second capacitance element group at a time of updating with the first cycle (impedance matching unit is held instep 605 of related Fig. 8).
	
	As per claim 4:
	Bhutta does not disclose that the predetermined time period is a time period at least three times longer than the first cycle.
	At the time of filing, it would have been obvious to one of ordinary skill in the art
For the predetermined time period is a time period at least three times longer than the first cycle, as impedance matching is known to require several repetitions prior to achieving a matched state, providing the benefit of a more efficient plasma ignition due to a matched condition, such that the impedance matching process may occur 

	As per claim 5:
	Bhutta discloses a capacitance of any one of the capacitors included in the first capacitance element group is larger than a the capacitances of all the capacitors included in the second capacitance element group (para [0066]).
	Bhutta does not disclose that a capacitance of any one of the capacitors included in the first capacitance element group is larger than a total value of capacitances of all the capacitors included in the second capacitance element group.
	At the time of filing, it would have been obvious to one of ordinary skill in the art for a capacitance of any one of the capacitors included in the first capacitance element group to be larger than a total value of capacitances of all the capacitors included in the second capacitance element group to provide the benefit of being able to use a single course capacitor able to withstand higher voltages in place of a plurality of fine capacitors able to withstand lower voltages, as is well-understood in the art.

As per claim 6:
Bhutta discloses in Fig. 2:
An impedance matching method of achieving impedance matching between a high-frequency power source (RF source 15) and a load (plasma chamber 19) by a variable capacitor (shunt capacitor EVC 33/series capacitor EVC 31, shown in related Fig. 5 as variable capacitance system 655) provided between the high-frequency power 
Bhutta further discloses in Fig. 8:
A repeating process of impedance matching corresponding to updating states of semiconductor switches of the electronic variable capacitors and maintaining their states over a predetermined time period (primary tuning in step 602 followed by holding period, step 605, during secondary tuning, step 607).
Bhutta further discloses the use of a specific capacitance range for a plasma ignition step with higher ignition voltages (para [0090]).
Bhutta is silent regarding:
updating a state of the semiconductor switch included in the 43first capacitance element group with a first cycle until a predetermined time period elapses during which the state of the semiconductor switch included in the first capacitance element group is maintained after starting of impedance matching operation between the high-frequency power source and the load, and updating a state of the semiconductor switch included in the first capacitance element group and a state of the semiconductor switch included in the second capacitance element group with a second cycle longer than the first cycle 
At the time of filing, it would have been obvious to one of ordinary skill in the art to update a state of the semiconductor switch included in the 43first capacitance element group with a first cycle (an ignition cycle) until a predetermined time period elapses (plasma ignition) during which the state of the semiconductor switch included in the first capacitance element group is maintained (as per step 605 in related Fig. 8) after starting of impedance matching operation between the high-frequency power source and the load, and updating a state of the semiconductor switch included in the first capacitance element group and a state of the semiconductor switch included in the second capacitance element group with a second cycle longer (operating plasma process) than the first cycle after the predetermined time period elapses during which the state of the semiconductor switch included in the first capacitance element group is maintained, as semiconductor fabrication processes involving plasma generation are well-known in the art to consist of a short plasma ignition phase followed by a typically longer phase of maintained plasma operation, wherein the plasma ignition phase features higher voltages than the operation phase, as disclosed by Bhutta (para [0090]), to provide the benefit of easier plasma strikes, as taught by Bhutta (para [0090]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/Examiner, Art Unit 2843